Citation Nr: 1823626	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, to include as secondary to exposure to herbicide agents and/or as secondary to exposure to contaminated water at Camp Lejeune. 

2.  Entitlement to service connection for malignant melanoma, to include as secondary to exposure to herbicide agents and/or as secondary to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1969 to January 1973, including service in the Republic of Vietnam.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  

The Veteran seeks entitlement to service connection for basal cell carcinoma and malignant melanoma, both to include as secondary to exposure to herbicide agents and/or as secondary to exposure to contaminated water at Camp Lejeune.  The Board notes that the Veteran was diagnosed and treated for basal cell carcinoma in July 2010 and malignant melanoma in August 2011.  The Veteran's service personnel records confirm that he had service in the Republic of Vietnam and he is therefore presumed to have been exposed to herbicide agents during service.  His personnel records also confirm that he was stationed at Camp Lejeune between April and May 1969 and he is therefore presumed to have been exposed to contaminated water during service.  

While the Veteran's diagnosed basal cell carcinoma and malignant melanoma are not disabilities recognized as presumed related to exposure to herbicide agents or contaminated water at Camp Lejeune, that fact, in and of itself, does not preclude the Veteran from establishing that these disabilities are related to those exposures.   See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997).  Notwithstanding the presumptive provisions, service connection for basal cell carcinoma and malignant melanoma based on exposure to herbicide agents and/or contaminated water at Camp Lejeune may also be established by showing that the diseases are, in fact, causally linked to such exposure.
   
In April 2015, VA obtained a medical opinion from a Camp Lejeune water contamination subject matter expert, who, after review of the Veteran's claims file and pertinent medical literature, determined that it is less likely than not that the Veteran's basal cell carcinoma and malignant melanoma are related to exposure to contaminated water at Camp Lejeune as solvent exposure has not been shown to have a causal association with these diseases, and the Veteran had several other risk factors for developing them.  However, the Board notes that the Veteran has not been afforded a VA examination or medical opinion that addresses the nature and etiology of his claimed diseases, including as due to exposure to herbicide agents during service.  

The Board also notes that the Veteran has submitted evidence supporting his contentions, including news articles detailing an Air Force study that concluded that veterans exposed to herbicide agents have a higher incidence of melanoma.  The Veteran also submitted a copy of the May 1990 Report to the Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange (reported by Special Assistant Admiral E.R. Zumwalt, Jr.) (the "Zumwalt report"), which, in pertinent part, found that there was adequate evidence to reasonably conclude that it was at least as likely as not that there is a relationship between exposure to herbicide agents and skin cancers and malignant melanoma.

In this case, there is evidence suggesting an association between herbicide agent exposure and basal cell carcinoma and malignant melanoma, but there is no medical opinion as to whether either of these conditions are related to the Veteran's exposure to herbicide agents.  Accordingly, the Board finds that a VA examination and opinion is necessary to determine whether the Veteran's claimed disabilities were caused by or etiologically related to exposure to herbicide agents during active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical opinion should specifically address the findings contained in the literature submitted by the Veteran, including the May 1990 Zumwalt report.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical examination with an appropriate medical profession to assess the current nature and likely etiology of his claimed basal cell carcinoma and malignant melanoma, to include as due to exposure to herbicide agents.  The VA examiner must review the claims file in its entirety, to include a copy of this REMAND and the literature submitted by the Veteran, and that review must be noted in the examination report.  Thereafter, the examiner should provide an opinion with respect to the following:

(a)  Is it as least as likely as not (50 percent or greater probability) that the Veteran's basal cell carcinoma and/or malignant melanoma were caused or aggravated by military service, to include exposure to herbicide agents?  

In rendering the above opinion, the examiner must discuss the relevance, if any, of the findings in Admiral Zumwalt's 1990 report and statement, and the news articles submitted by the Veteran.   

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between the claimed diseases and service, or alternatively, exposure to herbicide agents.  Likewise, the mere fact that a presumption has not been established for the particular diseases at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

2.  After ensuring compliance with the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




